UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

MAKHTAR YAHlA NAJI AL-WRAFIE,

)
)
(ISN ll7) )
Petitioner, )
)
v. ) Civil Action N0. O9-cv-2368 (RCL)
)
BARACK OBAMA, )
President of the United States, ) F I L E D
l.,
a a § JuL 1 5 2011
Respondents. ) k tc
\ k, U.S. District & Ban ruD y
) c(i):its wr me 1)13111¢101 co\umnia

[PROPOSED] ORDER

lt is hereby ORDERED that Respondents’ Consent Motion to Extend Briet'ing
Deadlines, filed in the above-captioned case on July 12 201 l, is GRANTED; and it is further

ORDERED that Petitioner and Respondents shall file opening cross-briefs no later than
July 22, 2011; and it is further

ORDERED that Petitioner and Respondents shall file reply briefs no later than August 9,

2011.

Date:j//_’_/// 

The Ho‘horable Royce C. Lamberth
United States District Judge